DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Response to Amendment
The Amendment filed on June 29, 2022 has been entered. Claims 1, 8, and 15 were amended. As a result, claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.

                                                    Response to Arguments
On Pages 10 and 11 of remarks by applicant, the applicant argues that the cited references do not appear to teach or suggest the claim elements “determining, by the system, a type of task to transmit,”, “transmitting, by the system, information that identifies a task corresponding to the type of task to be performed via user interaction with a client device and information that identifies behavioral data to be collected by the client device in connection with performance of the task, wherein the task requires at least one of. movement of the client device, interaction with PATENTU.S. Patent Application No. 16/864,834Attorney Docket No. 0104-0324a user interface of the client device using a gesture, or interaction with a user interface of the client device using a cursor," or "performing, by the system, identity verification associated with the user based on the behavioral data and the task, wherein the identity verification is performed using a machine learning model that identifies patterns associated with the behavioral data and the task, and wherein the machine learning model is trained based on historical information associated with the user performing a different type of task,", as amended in claims 1, 8, and 15, and the claims that depend thereon.
In response, the applicant’s remarks and amended claims necessitated the Examiner to conduct a new search and reconsider the novelty of the claims which results to this final office action necessitated by the amendment. In view of the amended claims 1, 8 and 15, a new ground of the rejection is applied to the newly amended claims.
Regarding the combination of PICKERING with respect to claims 1, 8, and 15, It is applicant’s opinion that adding the Faith reference provides no reasonable combination. However, a person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teaching of multiple patents together like pieces of a puzzle. Furthermore, “The test for obviousness is not whether the feature of secondary reference may be bodily incorporated into the structure of the primary reference…Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art”. In the instant case Faith provides additional information that would suggest a modification of PICKERING.
Therefore, the Applicant’s argument is not persuasive. Thus, the examiner maintains the rejection under 35 USC § 103.

                                           Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over PICKERING (US 2020/0364716 Al) in view of Faith et al. (US 2018/00823 14 Al), and further in view of Perumalla et al. (US 2020/0143330 A1).

In regards to claim 1, PICKERING discloses a method, comprising:
receiving, by a system, a request to verify an identity of a user (PICKERING, Para. 0030, the POS terminal may request authentic action data from the consumer);
determining, by the system, a type of task to transmit (PICKERING, Para. 0030, the POS terminal may request authentication data from the consumer. Instead of using a PIN pad or a keyboard, the consumer may provide authentication data in the form of a signature move, via a device movement-based authentication data entry interface);
transmitting, by the system, information that identifies a task corresponding to the type of task to be performed via user interaction with a client device (PICKERING, Paras. 0025 and 0029, a user may be prompted on a user device to make a signature move for authentication, note signature move which can interpret as a task) and information that identifies behavioral data to be collected by the client device in connection with performance of the task (PICKERING, Para. 0025, the user may make the signature move by moving the user device in a pattern known to the user. Using contextual data captured during the signature move by one or more sensors of the user device),
wherein the task requires at least one of:
movement of the client device task, interaction with a user interface of the client device using a gesture, or interaction with a user interface of the client device using a cursor (PICKERING, Para. 0025, the user may make the signature move by moving the user device in a pattern known to the user);
receiving, by the system, the behavioral data, wherein the behavioral data is collected by the client device during performance of the task via user interaction with the client device (PICKERING, Para. 0030, the consumer may provide authentic action data in the form of a signature move, via a device movement-based authentic action data entry interface and Para, 0031, Upon receiving a payment vehicle (or payment vehicle information) and the corresponding authentication data),
wherein the behavioral data includes at least one of acceleration data, pressure data, or temperature data (PICKERING, Para. 0034, Device movement detection component 210 may be configured to collect contextual data using one or more sensors 225 of the consumer device 150 and Sensor(s) 225 may include global positioning system (GPS) sensors, vision sensors (i.e., cameras), audio sensors (i.e., microphones), light sensors, temperature sensors, radio frequency sensors, direction sensors (i.e., magnetic compasses, magnetometers, gyroscopes), and acceleration sensors (i.e., accelerometers));
performing, by the system, identity verification associated with the user based on the behavioral data and the task (PICKERING, Para. 0056, if the device movement signature authentic action server 160 determines that the determined device movement pattern matches the device movement-based signature, method 500 may proceed to step 530, where the device movement signature authentic action server 160 may authenticate the user for a login, one or more electronic transactions), wherein the identity verification is performed using a machine learning model that identifies patterns associated with the behavioral data and the task, and (PICKERING, Para. 0050, a trained machine learning model could analyze contextual data associated with a signature move to determine whether the signature move is genuine (Le., the device movement pattern of the signature move matches the movement pattern of a genuine device movement-based signature) or forged); and
PICKERING fails to disclose transmitting, by the system, an indication of a recommended action to be performed with respect to the user and the client device based on performing the identity verification.
However, Faith teaches transmitting, by the system, an indication of a recommended action to be performed with respect to the user and the client device based on performing the identity verification (Faith, Para. 0195, The transaction data for user 2 at ATM B may then be provided to the models for analysis. Each model may generate a risk score based on the transaction data. Risk scores may then be merged to form a recommendation regarding whether the transaction is infected with a virus or is otherwise fraudulent).
PICKERING and Faith are both considered to be analogous to the claim invention because they are in the same field of device movement-based authentic action and receiving contextual data from one or more sensors of a user device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified PICKERING to incorporate the teachings of Faith to include transmitting, by the system, an indication of a recommended action to be performed with respect to the user and the client device based on performing the identity verification (Faith, Para. 0195). Doing so would improve as more facial/body data from other people in the environment or in different environments is analyzed. The learned mood indicators may be adjusted and updated dynamically (e.g., in real time as the amount of facial/body data of other people that is analyzed changes, and/or as learned mood indicators are being associated to representative data or extracted data). (Faith, Para. 0133).
PICKERING and Faith fails to teach wherein the machine learning model is trained based on historical information associated with the user performing a different type of task;
However, Perumalla teaches wherein the machine learning model is trained based on historical information associated with the user performing a different type of task (Perumalla, Fig. 2A, and Para. 0031, A machine learning algorithm may be trained over time based on historical tasks. Therefore, the algorithm can learn how to identify tasks based on historical emails, instant messages);
PICKERING, Faith and Perumalla are all considered to be analogues to the claimed invention because they are in the same field device movement-based authentic action and receiving contextual data from one or more sensors of a user device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified PICKERING and Faith to incorporate the teachings of Perumalla to include wherein the machine learning model is trained based on historical information associated with the user performing a different type of task (Perumalla, Fig. 2A, and Para. 0031). Doing so would aid to support a central platform for detecting and collating tasks from across different media channels into a single list of pending tasks enabling a user to aggregate all of their reminders and to help prioritize the list within a common interface. Each user may have their own task list which is automatically managed by the platform (Perumalla, Para. 0017).

In regards to claim 2, the combination of PICKERING and Faith further in view of Perumalla teaches the method of claim 1, wherein the task involves movement of the client device (PICKERING, Para. 0025, the user may make the signature move by moving the user device in a pattern known to the user), and wherein the behavioral
data includes two or more of the acceleration data, the pressure data, or the temperature data (PICKERING, Para. 0034, Device movement detection component 210 may be configured to collect contextual data using one or more sensors 225 of the consumer device 150 and Sensor(s) 225 may include global positioning system (GPS) sensors, vision sensors (1.e., cameras), audio sensors (i.e., microphones), light sensors, temperature sensors, radio frequency sensors, direction sensors (1.e., magnetic compasses, magnetometers, gyroscopes), and acceleration sensors (i.e., accelerometers)).

In regards to claim 3, the combination of PICKERING and Faith further in view of Perumalla teaches the method of claim 1,
wherein the task comprises a formation of a signature through one of: movement of the client device, interaction with the user interface of the client device using the gesture, or interaction with the user interface of the client device using the cursor (PICKERING, Para. 0025, the user may make the signature move by moving the user device in a pattern known to the user), and
wherein the behavioral data includes the acceleration data obtained from the formation of the signature (PICKERING, Para. 0046, if a motion signal is detected from the accelerometer that is twice the normally expected amplitude for the device movement-based signature (for example, if the user is making the motions faster or slower than normal)).

In regards to claim 4, the combination of PICKERING and Faith further in view of Perumalla teaches the method of claim 1,
wherein the task comprises responding to a graphic being displayed on the client device by shaking the client device through one of: movement of the client device, interaction with the user interface of the client device using the gesture, or interaction with the user interface of the client device using the cursor (PICKERING, Para. 0072, the input device 612 may be a number pad, a keyboard, or a cursor control device, such as a mouse, or a joystick, touch screen display, remote control, or any other device operative to interact with the computer system 600).

In regards to claim 5, the combination of PICKERING and Faith further in view of Perumalla teaches the method of claim 1,
wherein the task requires interaction with the user interface of the client device using the gesture or the cursor (PICKERING, Para. 0030, the consumer may provide authentication data in the form of a signature move, via a device movement-based authentic action data entry interface), and
wherein the behavioral data is collected while the task is being performed (PICKERING, Para. 0051, are presentative genuine reference signature may be derived by taking an average of the collections of motions signals associated with the plurality of genuine reference signatures).

In regards to claim 6, the combination of PICKERING and Faith further in view of Perumalla teaches the method of claim 1,
wherein the task involves completing a maze through one of: movement of the client device, interaction with the user interface of the client device using the gesture, or interaction with the user interface of the client device using the cursor (PICKERING, Para. 0042, rotation measurements from a gyroscope and a magnetometer (i.e., the rotation of the consumer device 150 in three dimensions, in relation to the X, Y, and Z axis), longitude and latitude measurements from a global positioning system (GPS) receiver, and any other relevant data describing the position and/or rotation of the consumer device 150), and
wherein the behavioral data is associated with completing the maze (PICKERING, Para. 0042, the one or more sensors of the consumer device 150 may capture contextual data associated with the signature move. The contextual data may comprise vector displacement measurements from an accelerometer (i.e., vector displacement or acceleration of the consumer device 150 in three dimensions, in relation to the X, Y, and Z axis), rotation measurements from a gyroscope and a magnetometer).

In regards to claim 7, the combination of PICKERING and Faith further in view of Perumalla teaches the method of claim 1,
wherein the task involves identifying a location through interaction with a map displayed on the client device (PICKERING, Para. 0034, device movement detection component 210 may be configured to collect contextual data using one or more sensors 225 and Sensor(s) 225 may include global positioning system (GPS) sensors), and
wherein the behavioral data is associated with the interaction with the map (PICKERING, Para. 0042, longitude and latitude measurements from a global positioning system (GPS) receiver, and any other relevant data describing the position and/or rotation of the consumer device 150).

In regards to claim 8, PICKERING discloses a system, comprising:
Memory (PICKERING, Para. 0070); and
one or more processors, communicatively coupled to the memory, configured to (PICKERING, Para. 0070):
determining a type of task to transmit ((PICKERING, Para. 0030, the POS terminal may request authentication data from the consumer. Instead of using a PIN pad or a keyboard, the consumer may provide authentication data in the form of a signature move, via a device movement-based authentication data entry interface));
transmit information that identifies behavioral data to be collected by a client device in connection with performance of an identity verification task, corresponding to the type of task (PICKERING, Para. 0029, the electronic payment interface may be a web page where a user of the consumer device 150 can provide payment vehicle information as well as the corresponding authentication data (e.g., PIN, password, CVV, answer to a secret question, signature move, etc.)), to be performed via user interaction with the client device (PICKERING, Para. 0025, a user may be prompted on a user device to make a signature move for authentication, note signature move which can interpret as a task),
wherein the identity verification task requires at least one of:
movement of the client device, or interaction with a user interface of the client device using a gesture or a cursor (PICKERING, Para. 0025, the user may make the signature move by moving the user device in a pattern known to the user);
receive the behavioral data, wherein the behavioral data is collected by the client device during performance of the identity verification task via the user interaction with the client device (PICKERING, Para. 0030, the consumer may provide authentic action data in the form of a signature move, via a device movement-based authentic action data entry interface and Para, 0031, Upon receiving a payment vehicle (or payment vehicle information) and the corresponding authentication data);
provide the behavioral data and a task identifier, that identifies the identity verification task, as a feature set that is input to a machine learning model;
receive output from the machine learning model (PICKERING, Para. 0050, a trained machine learning model could analyze contextual data associated with a signature move to determine whether the signature move is genuine (1.e., the device movement pattern of the signature move matches the movement pattern of a genuine device movement-based signature) or forged); and
PICKERING fails to disclose cause a recommended action to be performed with respect to verifying an identity of a user of the client device based on the output from the machine learning model.
However, Faith teaches cause a recommended action to be performed with respect to verifying an identity of a user of the client device based on the output from the machine learning model (Faith, Para. 0195, The transaction data for user 2 at ATM B may then be provided to the models for analysis.
Each model may generate a risk score based on the transaction data. Risk scores may then be merged to form a recommendation regarding whether the transaction is infected with a virus or is otherwise fraudulent).
PICKERING and Faith are both considered to be analogous to the claim invention because they are in the same field of device movement-based authentic action and receiving contextual data from one or more sensors of a user device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified PICKERING to incorporate the teachings of Faith to include cause a recommended action to be performed with respect to verifying an identity of a user of the client device based on the output from the machine learning model (Faith, Para. 0195). Doing so would improve as more facial/body data from other people in the environment or in different environments is analyzed. The learned mood indicators may be adjusted and updated dynamically (e.g., in real time as the amount of facial/body data of other people that is analyzed changes, and/or as learned mood indicators are being associated to representative data or extracted data). (Faith, Para. 0133).
PICKERING and Faith fails to teach wherein the machine learning model is trained based on historical information associated with the user performing a different type of the task;
However, Perumalla teaches wherein the machine learning model is trained based on historical information associated with the user performing a different type of the task (Perumalla, Fig. 2A, and Para. 0031, A machine learning algorithm may be trained over time based on historical tasks. Therefore, the algorithm can learn how to identify tasks based on historical emails, instant messages);
PICKERING, Faith and Perumalla are all considered to be analogues to the claimed invention because they are in the same field device movement-based authentic action and receiving contextual data from one or more sensors of a user device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified PICKERING and Faith to incorporate the teachings of Perumalla to include wherein the machine learning model is trained based on historical information associated with the user performing a different type of the task (Perumalla, Fig. 2A, and Para. 0031). Doing so would aid to support a central platform for detecting and collating tasks from across different media channels into a single list of pending tasks enabling a user to aggregate all of their reminders and to help prioritize the list within a common interface. Each user may have their own task list which is automatically managed by the platform (Perumalla, Para. 0017).

In regards to claim 9, the combination of PICKERING and Faith further in view of Perumalla teaches the system of claim 8, wherein the behavioral data relates to at least one of:
position, speed, direction, directional acceleration, force acceleration, pressure, or
temperature (PICKERING, Para. 0042, device movement detection component 210 to track the position, acceleration, and/or orientation of the consumer device 150 during a signature move or an initial device movement-based signature setup stage).

In regards to claim 10, the combination of PICKERING and Faith further in view of Perumalla teaches the system of claim 8, wherein the behavioral data includes multiple parameters that are included in the feature set that is input to the machine learning model (PICKERING, Para. 0043, each motion signal may be normalized and compressed for machine learning model training purposes).

In regards to claim 11, the combination of PICKERING and Faith further in view of Perumalla teaches the system of claim 8, wherein the identity verification task includes answering a knowledge-based authentication question by moving the client device or interacting with the user interface of the client device using the gesture or the cursor (PICKERING, Para. 0072, the input device 612 may be a number pad, a keyboard, or a cursor control device, such as a mouse, or a joystick, touchscreen display, remote control, or any other device operative to interact with the computer system 600).

In regards to claim 12, the combination of PICKERING and Faith further in view of Perumalla teaches the system of claim 11, wherein the one or more processors are further configured to receive an answer to the knowledge-based authentication question (PICKERING, Para. 0029, the electronic payment interface may be a web page where a user of the consumer device 150 can provide payment vehicle information as well as the corresponding authentication data (e.g., PIN, password, CVV, answer to a secret question, signature move, etc.)), wherein the recommended action is based on the answer to the knowledge-based authentication question (PICKERING, Para. 0023, authentication data that can be entered via PIN pads and keyboards comprise a sequence of alphanumeric characters (and special symbols in some cases)).

In regards to claim 13, the combination of PICKERING and Faith further in view of Perumalla teaches the system of claim 8, wherein the recommended action includes one of: approving access, by the client device, to a resource, denying access, by the client device, to the resource, sending an additional task, or requesting additional data from the client device (PICKERING, Para. 0062, Upon successful authentication, a payment authorization request is transmitted to a payment network for further processing).

In regards to claim 14, the combination of PICKERING and Faith further in view of Perumalla teaches the system of claim 8, wherein the output from the machine learning model is determined based on a degree of similarity of the feature set and at least one of:
one or more other feature sets associated with the user (PICKERING, Para. 0050, A trained machine learning model could analyze contextual data associated with a signature move to determine whether the signature move is genuine (1.e., the device movement pattern of the signature move matches the movement pattern of a genuine device movement-based signature), or a threshold number of feature sets analyzed in connection with the identity verification task or one or more other tasks.

In regards to claim 15, PICKERING discloses a non-transitory computer-readable medium storing instruction, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
determine a type of task to transmit ((PICKERING, Para. 0030, the POS terminal may request authentication data from the consumer. Instead of using a PIN pad or a keyboard, the consumer may provide authentication data in the form of a signature move, via a device movement-based authentication data entry interface));
transmit information that identifies: a task, corresponding to the type of task (PICKERING, Para. 0029, the electronic payment interface may be a web page where a user of the consumer device 150 can provide payment vehicle information as well as the corresponding authentication data (e.g., PIN, password, CVV, answer to a secret question, signature move, etc.)), to be performed to verify an identity of a user of a client device (PICKERING, Para. 0025, a user may be prompted on a user device to make a signature move for authentication, note signature move which can interpret as a task), and
behavioral data to be collected by the client device during performance of the task (PICKERING, Para. 0025, the user may make the signature move by moving the user device in a pattern known to the user. Using contextual data captured during the signature move by one or more sensors of the user device),
wherein the task requires at least one of:
movement of the client device, or interaction with a user interface of the client device using a gesture or a cursor (PICKERING, Para. 0025, the user may make the signature move by moving the user device in a pattern known to the user);
receive the behavioral data, wherein the behavioral data includes at least one of an acceleration parameter, a speed parameter, a force parameter, a directional parameter, a position parameter, a pressure parameter, or a temperature parameter (PICKERING, Para. 0034, Device movement detection component 210 may be configured to collect contextual data using one or more sensors 225 of the consumer device 150 and Sensor(s) 225 may include global positioning system (GPS) sensors, vision sensors (i.e., cameras), audio sensors (i.e., microphones), light sensors, temperature sensors, radio frequency sensors, direction sensors (Le., Magnetic compasses, magnetometers, gyroscopes), and acceleration sensors (i.e., accelerometers));
generate a feature set based on the behavioral data (PICKERING, Para. 0049, extracting features from signatures, labeling instances);
determine an identity verification score based on a degree of similarity of the feature set and one or more other feature sets associated with the user (PICKERING, Para. 0057, One or more other features may also be compared. If the feature comparison results in a match, and the user's signature is also verified using method 500, the device movement signature authentic action server 160 authorizes the user for electronic transaction (as in step 530)), and
PICKERING fails to disclose cause a recommended action to be performed with respect to the client device based on the identity verification score.
However, Faith teaches cause a recommended action to be performed with respect to the client device based on the identity verification score (Faith, Para. 0195, The transaction data for user 2 at ATM B may then be provided to the models for analysis. Each model may generate a risk score based on the transaction data. Risk scores may then be merged to form a recommendation regarding whether the transaction is infected with a virus or is otherwise fraudulent). PICKERING and Faith are both considered to be analogous to the claim invention because they are in the same field of device movement- based authentication and receiving contextual data from one or more sensors of a user device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified PICKERING to incorporate the teachings of Faith to include cause a recommended action to be performed with respect to the client device based on the identity verification score (Faith, Para. 0195). Doing so would improve as more facial/body data from other people in the environment or in different environments is analyzed. The learned mood indicators may be adjusted and updated dynamically (e.g., in real time as the amount of facial/body data of other people that is analyzed changes, and/or as learned mood indicators are being associated to representative data or extracted data). (Faith, Para. 0133).
PICKERING and Faith fails to teach wherein the one or more features sets are associated with the user performing a different type of task;
However, Perumalla teaches wherein the one or more features sets are associated with the user performing a different type of task (Perumalla, Fig. 2A, and Para. 0031, A machine learning algorithm may be trained over time based on historical tasks. Therefore, the algorithm can learn how to identify tasks based on historical emails, instant messages);
PICKERING, Faith and Perumalla are all considered to be analogues to the claimed invention because they are in the same field device movement-based authentic action and receiving contextual data from one or more sensors of a user device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified PICKERING and Faith to incorporate the teachings of Perumalla to include wherein the one or more features sets are associated with the user performing a different type of task (Perumalla, Fig. 2A, and Para. 0031). Doing so would aid to support a central platform for detecting and collating tasks from across different media channels into a single list of pending tasks enabling a user to aggregate all of their reminders and to help prioritize the list within a common interface. Each user may have their own task list which is automatically managed by the platform (Perumalla, Para. 0017).

In regards to claim 16, the combination of PICKERING and Faith further in view of Perumalla teaches the non-transitory computer-readable medium of claim 15, wherein the task is selected from a set of tasks (PICKERING, Para. 0070, The functions, acts or tasks),
wherein the set of tasks comprises related tasks (PICKERING, Para. 0070, The functions, acts or tasks are independent of the particular type of instructions set, storage media, processor or processing strategy and may be performed by software, hardware, integrated circuits, firm-ware, micro-code and the like operating alone or in combination).

In regards to claim 17, the combination of PICKERING and Faith further in view of Perumalla teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
transmit information that causes the client device to display a visual associated with the task (PICKERING, para. 0071, the display 610 may act as an interface for the user to see the functioning of the processor 602, or specifically as an interface with the software stored in the memory 604).

In regards to claim 18, the combination of PICKERING and Faith further in view of Perumalla teaches the non-transitory computer-readable medium of claim 15, wherein the task includes answering a knowledge-based authentication question by moving the client device or interacting with the user interface of the client device using the gesture or the cursor (PICKERING, Para. 0072, the input device 612 may be a number pad, a keyboard, or a cursor control device, such as a mouse, or a joystick, touch screen display, remote control, or any other device operative to interact with the computer system 600).

In regards to claim 19, the combination of PICKERING and Faith further in view of Perumalla teaches the non-transitory computer-readable medium of claim 18, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive an answer to the knowledge-based authentication question (PICKERING, Para. 0029, the electronic payment interface may be a web page where a user of the consumer device 150 can provide payment vehicle information as well as the corresponding authentication data (e.g., PIN, password, CVV, answer to a secret question, signature move, etc.)), wherein the recommended action is based on the answer to the knowledge-based authentic action question (PICKERING, Para. 0023, authentication data that can be entered via PIN pads and keyboards comprise a sequence of alphanumeric characters (and special symbols in some cases)).

In regards to claim 20, the combination of PICKERING and Faith further in view of Perumalla teaches the non-transitory computer-readable medium of claim 15, wherein the recommended action includes one of: approving, by the client device, submission of information, denying, by the client device, submission of information, approving, by the client device, a transaction, denying, by the client device, a transaction, sending an additional task, or requesting additional data from the client device (PICKERING, Para. 0062, Upon successful authentication, a payment authorization request is transmitted to a payment network for further processing).

                                                              Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/HARESH N PATEL/Primary Examiner, Art Unit 2496